    Case 4:19-cv-00347-MWB-MA Document 24 Filed 04/27/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC J. PAPP,                                     No. 4:19-CV-00347

           Petitioner,                            (Judge Brann)

     v.

SUPERINTENDENT LAWRENCE
MAHALLY, et al.,

          Respondents.

                                   ORDER

                                APRIL 27, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2254, Doc. 1, is DENIED WITH PREJUDICE;

    2.    A certificate of appealability shall not issue; and

    3.    The Clerk of Court is directed to CLOSE this case.




                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
